Citation Nr: 0723679	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-12 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the interruption of vocational rehabilitation 
benefits under the provisions of 38 U.S.C.A. § Chapter 31 
(West 2002) was proper, and whether achievement of the 
veteran's vocational goal is reasonably feasible. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active service from April 1984 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Vocational Rehabilitation and Counseling Division (VR&C) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran testified at 
personal hearing before the RO in May 2004.


FINDINGS OF FACT

1.  Currently, the veteran has the following service-
connected disabilities: removal of the uterus, rated as 30 
percent disabling; anemia, rated as 10 percent disabling; 
eczema (also called dermatographism), rated as 10 percent 
disabling; and endometriosis and removal of the ovary, both 
rated as 0 percent disabling.  The combined service-connected 
disability rating is 40 percent.  This 40% rating has been in 
effect since May 22, 1995.  In 2001 and 2002, the combined 
rating was increased to 60 percent for a period of time.      

2.  In November 1996, the veteran applied for vocational 
rehabilitation benefits.  

3.  In March 1997, the VR&C completed an Individualized 
Written Rehabilitation Plan (IWRP) with an agreed upon 
vocational goal.  Specifically, the plan indicated that the 
veteran would complete the requirements for an Associate of 
Arts (AA) Degree in General Studies at SFCC.  After 
completion of her AA Degree, the veteran would then transfer 
to University of Florida for completion of a Bachelors Degree 
in Business Administration with a concentration in Business 
Management.  The program was scheduled to run for four years 
from May 1997 to May 2001.          

4.  The evidence of record indicates that the veteran did not 
maintain satisfactory conduct and cooperation for her Chapter 
31 vocational rehabilitation training plan.  Specifically, 
the veteran withdrew from classes without permission from her 
VA counselor, failed several classes, was suspended from 
school, did not achieve a grade point average beyond 2.5 for 
her Bachelors Degree courses, did not obtain the number of 
course credits required, did not obtain her AA Degree, and 
failed to utilize the services of a math tutor.  The 
veteran's plan was correctly placed in "interrupted" status 
in August 2003.        


CONCLUSION OF LAW

Interruption of vocational rehabilitation benefits was 
proper, and the criteria for finding that achievement of a 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation under Chapter 31 
have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107 
(West 2002); 38 C.F.R. §§ 21.35, 21.51, 21.53, 21.57, 21.80, 
21.94, 21.98, 21.197, 21.198, 21.362, 21.364 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Currently, the veteran has the following service-connected 
disabilities: removal of the uterus, rated as 30 percent 
disabling; anemia, rated as 10 percent disabling; eczema 
(also called dermatographism), rated as 10 percent disabling; 
and endometriosis and removal of the ovary, both rated as 0 
percent disabling.  The combined service-connected disability 
rating is 40 percent.  This 40% rating has been in effect 
since May 22, 1995.  In 2001 and 2002, the combined rating 
was briefly 60%.      

During military service from April 1984 to September 1988, 
the veteran worked as a supply sergeant and a radio repairer.  

The veteran filed an application for vocational 
rehabilitation benefits received in November 1996.  

In March 1997, an IWRP was completed.  At that time, the 
veteran did not mention any nonservice-connected 
disabilities, only service-connected ones.  The veteran was a 
high school graduate.  She previously completed 12 credit 
hours in 1982 at Santa Fe Community College (SFCC) in 
nursing, but did not follow through any further.  She 
subsequently served in the military from April 1984 to 
September 1988.  The veteran worked as a medical clerk at the 
VA until 1996, at which time the veteran alleged that she 
resigned due to her service-connected disabilities.  These 
disabilities were indicated by the veteran to cause excessive 
bleeding during her menstrual cycle, fatigue due to anemia, 
back pain, and resultant absenteeism.  

Based on this information, the VA counseling psychologist 
determined that an "employment handicap" existed.  It was 
noted that the veteran also had a weakness in mathematics.  
The VA counseling psychologist determined that there was a 
"reasonably feasibility" of achieving a vocational goal.  

The March 1997 IWRP established a vocational goal.  
Specifically, the plan indicated that the veteran would 
complete the requirements for an AA Degree in General Studies 
at SFCC.  After completion of her AA Degree, the veteran 
would then transfer to University of Florida (UF) for 
completion of a Bachelors Degree in Business Administration 
with a concentration in Business Management.  The plan noted 
that the veteran was required to take 9-12 credits a 
semester, and maintain a grade point average (GPA) of 2.5.  
Importantly, the veteran also agreed to maintain good conduct 
and attendance according to school requirements.  The program 
was scheduled to run for four years from May 1997 to May 
2001.          

In April 1997, the VR&C approved the IWRP for the veteran.  

In an August 1998 Annual Review, the veteran indicated that 
she was not experiencing any medical problems.  

In January 1999, the veteran underwent a hysterectomy.  Her 
combined service-connected disability was increased to 60 
percent.   

In April 1999, the school for attainment of the Bachelors 
Degree was amended from UF to University of North Florida 
(UNF). 

In an August 1999 Annual Review, the veteran reports no 
medical problems and actual improvement since her 
hysterectomy.  

In December 1999, the veteran was allowed to commence 
Bachelors Degree courses at UNF while she completed her AA 
degree.  

In a January 2000 statement, the veteran reported fatigue 
related to anemia causing difficulty with her college 
courses.

Subsequent reports from January 2000 to October 2000 do not 
reveal any medical complaints.  

In May 2000, the veteran indicated her AA degree was 
completed at SFCC, and she only needed to pass the college 
level academic skills test (CLAST) to make her AA degree 
official.   
 
In February 2001, a fax received from UNF indicated that the 
veteran withdrew from Statistics without first consulting the 
case manager.  The veteran reports she was sick, and withdrew 
due to anemia and fatigue.  

In March 2001, the veteran advises the VA that she became 
divorced.  

A May 2001 Annual Review indicates that the veteran did not 
pass Accounting.  Her overall GPA at UNF was only 1.33.  It 
was noted that the veteran was struggling at UNF.  The 
veteran reports a nonservice-connected Vitamin B-12 
deficiency for which she is receiving treatment.  Veteran did 
not report problems with her service-connected disabilities.  
It is indicated that the veteran wasted several months of 
vocational rehabilitation entitlement and she was warned that 
she must graduate after the Spring 2002 semester or she will 
have to pay for the degree on her own.  

In May 2001, the veteran was suspended from UNF College of 
Business due to her low GPA.  

In November 2001, the veteran withdrew from her Calculus 
class without first consulting the case manager.   

In a February 2002 E-mail, the veteran indicated she was 
academically suspended from UNF.  She was not able to 
complete her Business Management course due to difficulty 
with Math.  She was not able to attend the final.  

In a February 2002 case note, the veteran was advised she 
only had 9 months left of entitlement to vocational 
rehabilitation benefits.  She completed 82 credit hours at 
SFCC, but only 21 of 42 credit hours at UNF.  The veteran 
states that her medical conditions hurt her ability to 
complete the courses, but submits no proof at that time.  
Veteran still has not taken CLAST examination, so she has not 
obtained her AA degree yet.  It is advised that the veteran's 
plan be redeveloped.  

In an undated statement, the veteran requested she be allowed 
to finish her Bachelors Degree at St. Leo's University, which 
only required 15 credits for a Bachelors Degree.  The veteran 
indicated she would only have to take Statistics, but no 
further math courses.  

In an April 2002 counseling record, the plan was redeveloped 
so that the veteran could take courses at St. Leo's 
University for her Bachelors as long as the veteran paid for 
one semester on her own.   

In an August 2002 E-mail, the veteran advised that she could 
not meet with her VA counselor due to transportation problems 
as the veteran recently moved and has no car.  

During an October 2002 meeting between the veteran and the VA 
counselor, the counselor indicated that St. Leo's University 
may be a problem because the facility was unable to maintain 
Chapter 31 compliance (ultimately, she was not approved to 
attend this school).  The veteran was advised 7 months of 
entitlement to vocational rehabilitation benefits remained.  
Fourteen more classes remained to be completed for the 
Bachelors Degree.  The veteran indicated she previously was 
not able to get a math tutor at UNF due to its distance from 
her home.  The veteran indicated she had allergies, which 
required steroid shots.  The veteran also indicated that her 
service-connected benefits were being lowered from 60 percent 
to 40 percent disabling.  

The veteran rejected any redevelopment of her vocational 
rehabilitation plan.  

In a latter October 2002 meeting between the veteran and a VA 
counselor, the counselor indicated that the veteran had a 
serious employment handicap.  The veteran was asked to enroll 
in a CLAST training lab to prepare for the CLAST exam to get 
her AA Degree.  The veteran has a variety of personal, 
medical, and academic problems such that she has almost 
exhausted her Chapter 31 benefits without having even secured 
an AA Degree.  

In an October 2002 counseling record, the veteran indicated 
she was signing up for the CLAST exam.  It was noted that the 
veteran required a tutor, and that SFCC has math lab where 
the veteran could sign up for a tutor, or that VA could 
consider a tutor.  

In November 2002, the veteran cancelled an appointment with 
her VA counselor. 

In a December 2002 counseling record, it is noted that the 
veteran will take the CLAST examination, secure her AA 
Degree, and then pursue full-time training at University of 
Southern Florida (USF) and Hillsborough Community College 
(HCC).  The veteran was given until February 15, 2003 to take 
the CLAST examination.  The veteran was asked to advice the 
counselor as to whether the math lab at HCC could meet her 
math tutor requirements.  If not, the counselor indicated 
that the VA would find and pay for a math tutor.  

In a February 2003 E-mail, the veteran advises that she found 
a private math tutor, but has not utilized the math lab for 
tutoring.  The veteran indicates she has missed several 
classes due to her service-connected eczema (allergy) 
condition.  This condition causes her left eye to swell shut.    

In March 2003, the veteran failed to appear to a VA counselor 
appointment.  She was advised by E-mail to send a receipt for 
use of a math tutor so the veteran could be reimbursed.  The 
veteran then missed another appointment and advised she was 
"sleeping."

In a latter March 2003 E-mail, the veteran indicated that she 
missed the CLAST sign-up.  She noted family problems and her 
service-connected skin condition was acting up.  She missed 
classes at HCC.  She advised she wanted to withdraw from her 
math class.   

In July 2003, the veteran took the CLAST examination, but 
failed it.  She also failed her Accounting and Statistics 
classes at HCC.        

In August 2003, the VR&C interrupted the veteran's vocational 
rehabilitation and training based on a finding that the 
veteran's vocational goal is no longer reasonably feasible.  
The veteran's current GPA at USF was only 2.0.  She is 
currently only half way at her goal of a Bachelors Degree in 
Business Management, and it has been six years and counting 
since 1997.  The veteran did not follow though with getting a 
math tutor.  The veteran's plan was interrupted for 
redevelopment for another goal or another level of training.      

In September 2003, the veteran filed a notice of 
disagreement, indicating that personal, academic, and 
disability issues prevented her from obtaining her Bachelors 
Degree in Business Management.  She requests a math tutor and 
indicates that she rejects any redevelopment of her plan.  
The veteran also indicates in May 2004 that if she were 
allowed to attend St. Leo's University, she could complete 
her Bachelors Degree.  The veteran wants more time to 
complete her degree.  

VA treatment records and examinations from 1997 to 2005 
confirm treatment for her service-connected conditions with 
some documented interference with her daily routine and 
college courses.   

Vocational Rehabilitation records from 2005 show that the 
veteran was "rehabilitated" for purposes of vocational 
rehabilitation.  The veteran currently works at a GS-5 level 
as a Patient Services Assistant at the VA Medical Center at 
Bay Pines.  The veteran continued to assert her unwillingness 
to accept redevelopment of her plan for a Bachelors Degree.  
It was emphasized that her current employment status would 
have no bearing on the issue currently on appeal.  

Analysis

The veteran in this case has received vocational 
rehabilitation benefits.  Generally, a veteran is entitled to 
rehabilitation services under 38 U.S.C.A. Chapter 31 when she 
either (1) has a service-connected disability rated as 20 
percent or more disabling and is determined to be in need of 
rehabilitation to overcome an employment handicap, or; (2) 
has a service-connected disability rated as 10 percent 
disabling and is determined to be in need of rehabilitation 
to overcome a serious employment handicap.  38 U.S.C.A. § 
3102 (West 2002); 38 C.F.R. § 21.40 (2006).  

The purpose of vocational rehabilitation services is to 
enable veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101; 
38 C.F.R. §§ 21.35(b), 21.70, 21.71.

The basic period of eligibility for vocational rehabilitation 
benefits is 12 years beginning from the date of the veteran's 
discharge from service.  38 U.S.C.A. § 3103; 38 C.F.R. § 
21.41.  The 12-year period does not begin to run until the 
veteran establishes a compensable service-connected 
disability required for purposes of establishing basic 
entitlement to benefits under 38 C.F.R. § 21.40(a).  38 
C.F.R. § 21.42(a); see also 38 U.S.C.A. § 3103(b)(3).  

"Employment handicap" means an impairment, resulting in 
substantial part from service-connected disability, of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  
Components of employment handicap include impairment, 
service-connected disability, nonservice-connected 
disability, and consistency with abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(c). Impairment is restrictions 
on employability caused by service-connected and nonservice-
connected disabilities, deficiencies in education and 
training, negative attitudes toward the disabled; and other 
pertinent factors.  38 C.F.R. § 21.51(c)(1). The veteran's 
service-connected disability need not be the sole or primary 
cause of the employment handicap, but it must materially 
contribute to impairment.  38 C.F.R. § 21.51(c)(2).  

The Board emphasizes that a determination of employment 
handicap or serious employment handicap must be made by a 
counseling psychologist in the Vocational Rehabilitation and 
Employment Division.  38 C.F.R. §§ 21.51(h), 21.52(f).

For veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the veteran must develop a 
written plan describing the veteran's employment goals and 
the program through which those goals will be achieved. 38 
C.F.R. §§ 21.1(b)(3), 21.80.  

An Individualized Written Rehabilitation Plan (IWRP) will be 
developed for each veteran eligible for rehabilitation 
services under Chapter 31.  The plan is intended to assist 
in: (1) Providing a structure which allows VR&C staff to 
translate the findings made in the course of the initial 
evaluation into specific rehabilitation goals and objectives; 
(2) Monitoring the veteran's progress in achieving the 
rehabilitation goals established in the plan; (3) Assuring 
the timeliness of assistance by Department of Veterans 
Affairs staff in providing services specified in the plan; 
and (4) Evaluating the effectiveness of the planning and 
delivery of rehabilitation services by VR&C staff.  38 C.F.R. 
§ 21.80(a).    

The plan will be jointly developed by Department of Veterans 
Affairs staff and the veteran.  The terms and conditions of 
the plan must be approved and agreed to by the counseling 
psychologist, the vocational rehabilitation specialist, and 
the veteran. The vocational rehabilitation specialist or 
counseling psychologist designated as case manager has the 
primary role in carrying out Department of Veterans Affairs 
responsibility for implementation of the plan.  The 
counseling psychologist has the primary responsibility for 
the preparation of plans.  38 C.F.R. § 21.92.  

The case manager and the veteran will review all of the terms 
of the plan and the veteran's progress at least every 12 
months.  On the basis of this review, the veteran and the 
case manager will agree whether the plan should be retained, 
amended, or redeveloped.  Disagreement with regard to a 
change (or refusal of a change) in the plan is appealable to 
the Board, as is the case here.  38 C.F.R. § 21.98(d).  

The veteran, the counseling psychologist, or the vocational 
rehabilitation specialist may request a change in the plan at 
any time.  38 C.F.R. § 21.94(a).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when: (1) 
Achievement of the current goal is no longer reasonably 
feasible; or (2) the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94(b) (emphasis added).  

Pertinent VA regulations provide that a veteran seeking 
Chapter 31 vocational rehabilitation training will be 
assigned a specific case status.  38 C.F.R. § 21.180(a). If a 
veteran fails to comply with the "Conduct and Cooperation" 
provisions, the veteran may be moved to, first, "interrupted" 
status with suspension of services, and then to 
"discontinued" status where services to the veteran may be 
terminated.  38 C.F.R. §§ 21.197-21.198.  The purpose of 
assignment to interrupted status is to assure that all 
appropriate actions have been taken to help the veteran 
continue in his or her program before discontinuing benefits 
and services.

A veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362.  The veteran is 
responsible for satisfactory conduct and cooperation in 
developing and implementing a program of rehabilitation 
services under Chapter 31.  38 C.F.R. § 21.362(a).  A veteran 
requesting or being provided services under Chapter 31 must 
cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan, arrange a 
schedule which allows him or her to devote the time needed to 
attain the goals of the rehabilitation plan, seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan, and conform to procedures established by VA governing 
pursuit of a rehabilitation plan.  38 C.F.R. § 21.362(c).

38 C.F.R. § 21.364 governs unsatisfactory conduct and 
cooperation.  If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  

When the case manager determines that the veteran's conduct 
and/or cooperation are not in conformity with provisions of 
38 C.F.R. § 21.362(c), the case manager will: (1) discuss the 
situation with the veteran; (2) arrange for services, 
particularly counseling services, which may assist in 
resolving the problems which led to the veteran's 
unsatisfactory conduct or cooperation; and (3) interrupt the 
program to allow for more intense efforts, if the 
unsatisfactory conduct and cooperation persist. 

If a reasonable effort to remedy the situation is 
unsuccessful during the period in which the program is 
interrupted, the veteran's case will be discontinued and 
assigned to "discontinued" status unless mitigating 
circumstances are found.  When mitigating circumstances exist 
the case may be continued in "interrupted" status until VA 
staff determines the veteran may be reentered into the same 
or a different program because the veteran's conduct and 
cooperation will be satisfactory, or if a plan has been 
developed, to enable the veteran to reenter and try to 
maintain satisfactory conduct and cooperation.  Mitigating 
circumstances include: (i) the effects of the veteran's 
service and nonservice-connected condition; (ii) family or 
financial problems which have led the veteran to 
unsatisfactory conduct or cooperation; or (iii) other 
circumstances beyond the veteran's control.  38 C.F.R. 
§ 21.364.

The term "vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes and 
interests.  The VA shall determine the reasonable feasibility 
of achieving a vocational goal in each case in which a 
veteran is eligible to receive Chapter 31 benefits.  38 
U.S.C.A. §§ 3101, 3106 (West 2002); 38 C.F.R. § 21.53 .

The criteria for feasibility are: (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal or will 
be provided such services the develop the necessary 
educational skills.  38 C.F.R. § 21.53(d).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities (service and 
nonservice-connected), when considered in relation to her 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. §§ 21.35, 21.53(d). 

Achievement of a vocational goal is not currently reasonably 
feasible if effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to the veteran's circumstances at the time of the 
determination, prevent the veteran from successfully 
achieving a vocational goal at that time; or are expected to 
worsen within the period needed to achieve a vocational goal 
and that would, therefore, make achievement not reasonably 
feasible.  38 C.F.R. § 21.35(h)(3) (emphasis added).  A 
counseling psychologist of the VR counseling division shall 
determine whether achievement of a vocational goal is 
reasonably feasible.  38 C.F.R. § 21.53(g).  

A finding that achievement of a vocational goal is infeasible 
without a period of extended evaluation requires compelling 
evidence that establishes infeasibility beyond any reasonable 
doubt.  38 C.F.R. § 21.53(e)(1),(2); see also 38 C.F.R. 
§ 21.57 (2004).

In this case, initially, the question is whether moving the 
veteran's case to "interrupted" status in August 2003 was 
proper.  The VR&C indicated that the case was interrupted due 
to unsatisfactory conduct and cooperation with the IWRP by 
the veteran.  See 38 C.F.R. §§ 21.197, 21.198, 21.362, 
21.364.    

A review of the evidence reveals that the veteran was able to 
successfully complete her AA course load with a satisfactory 
GPA.  However, sometime after May 2000, when she began 
preparing for the CLAST examination in order to obtain her AA 
and begin work on her Bachelors Degree in Business 
Administration, the veteran's conduct and cooperation in 
developing and implementing a program of rehabilitation 
services under Chapter 31 were no longer satisfactory.   

Specifically, the veteran was not able to sustain a 2.5 GPA 
after she began her Bachelor's Degree courses.  Her GPA was 
only 1.33 at UNF.  She achieved only a 2.0 at USF.  She was 
never able to officially obtain her AA degree.  She missed 
several opportunities to take the CLAST examination as 
required for her AA degree, and when she did take the exam in 
July 2001, she failed.  She was eventually suspended from 
UNF, and withdrew from required courses, oftentimes without 
the permission of her VA counselor.  She also failed several 
courses.  She missed several appointments with her counselor.

It is acknowledged that a preexisting difficulty with math 
was noted on her March 1997 IWRP.  However, on several 
occasions, the VA counselors recommended that the veteran use 
the services of a math lab in order to prepare for the CLAST 
and in order to pass her Statistics, Accounting, and other 
math-based courses.  The veteran was also offered 
reimbursement for the use of a math tutor, but the veteran 
never followed up on the VA's offers despite being advised 
several times to do so.  

The original completion of the veteran's Bachelors Degree was 
scheduled for May 2001.  This date was extended up until 
August 2003, when the VR&C determined that the veteran's goal 
of a Bachelors Degree was simply no longer reasonably 
feasible.  Simply stated, the veteran was given ample 
opportunity to achieve her vocational goal, but was nowhere 
near completing by August 2003, after six years of assistance 
by her VA counselor.    

The Board acknowledges the veteran's argument that she 
believes she could achieve her Bachelors Degree if allowed to 
take classes at St. Leo's University, which requires less of 
a math component.  However, the veteran was advised that this 
school was not Chapter 31 compliant, and hence could not be 
utilized for achieving her goal.  The veteran was allowed 
alternatively to take courses at HCC and UNF.  

In the instant case, VA personnel undertook all reasonable 
efforts to inform and assist the veteran in understanding the 
services offered under Chapter 31, and to help her maintain 
satisfactory cooperation and conduct.  The VA counselors 
arranged meetings and communicated frequently with the 
veteran throughout 2000, 2001, and 2002.  The veteran was 
frequently reminded of the limited amount of time remaining 
for entitlement to vocational rehabilitation benefits related 
to her particular goal.  After six years of extended 
evaluation, training, and education, the veteran was still 
not able to meet her vocational goal despite extensive 
involvement by the Vocation Rehabilitation and Counseling 
office.  

In essence, the veteran did not arrange a schedule which 
allowed her to devote the time needed to attain the goals of 
the rehabilitation plan, seek the assistance of VA staff, as 
necessary, to resolve problems which affect attainment of the 
goals of the rehabilitation plan (e.g., the math tutor 
situation), and conform to procedures established by VA 
governing pursuit of a rehabilitation plan (e.g., low GPA, no 
attainment of an AA degree, suspension, and course 
withdrawal).  38 C.F.R. § 21.362(c).  Thus, the RO's decision 
to put her case in interrupted status was proper.
  
The Board acknowledges that mitigating circumstances exist, 
such that the veteran's vocational rehabilitation case was 
not assigned to "discontinued" status, as it has remained 
in "interrupted" status since August 2003.  As noted above, 
mitigating circumstances include: (i) the effects of the 
veteran's service and nonservice-connected condition; (ii) 
family or financial problems which have led the veteran to 
unsatisfactory conduct or cooperation; or (iii) other 
circumstances beyond the veteran's control.  38 C.F.R. 
§ 21.364.  

With regard to mitigating circumstances, VA medical records 
show that the veteran's service-connected conditions have had 
some impact on her ability to complete her Bachelors Degree.  
In addition, the veteran's divorce, difficulties with her 
son, financial issues, domicile change, and academic barriers 
in math have all negatively impacted achievement of her 
vocational goal.  However, the VA acknowledged these 
difficulties, kept the case in "interrupted status," and 
per 38 C.F.R. § 21.364(b)(3), offered to redevelop the 
veteran's plan into a more achievable goal.  Simply stated, 
the VA has done a great deal to assist the veteran.  The 
veteran has thus far rejected any redevelopment of her 
vocational rehabilitation plan.  
 
The Board concurs with the VA counselor's August 2003 
assessment that the achievement of the current goal of a 
Bachelors Degree is no longer reasonably feasible.  38 C.F.R. 
§ 21.94(b).  The facts in this case demonstrate that the 
effects of the veteran's disabilities (service and 
nonservice-connected), when considered in relation to other 
personal circumstances, over time, prevent successful pursuit 
of a vocational rehabilitation program involving a Bachelors 
Degree in Business Management at this time.  38 C.F.R. §§ 
21.35(h)(3), 21.53(d).  Consequently, the VA recommended a 
redevelopment of the veteran's plan to a vocational goal more 
suitable with the veteran's abilities, aptitudes, and 
interests.  

In sum, VA personnel undertook all reasonable efforts to 
inform and assist the veteran in understanding the services 
offered under Chapter 31, and to help her maintain 
satisfactory cooperation and conduct.  They also attempted to 
help her overcome difficulties in math, but the veteran did 
not avail herself of math tutoring services.   She was 
contacted on a regular basis and counseling sessions were 
scheduled, to which the veteran did not always report.  She 
was provided with a detailed and specific IWRP, which was 
explained to her.  She was told of her responsibilities in 
developing and maintaining a program of rehabilitation. 
Clearly, she has had difficulties implementing her program.  

In conclusion, the Board finds that the preponderance of the 
evidence shows that interruption of the veteran's vocational 
plan was proper.  The Board also believes that the clear 
preponderance of the evidence is against a finding that it is 
currently reasonably feasible for the veteran to achieve her 
vocational rehabilitation goal of a Bachelors Degree in 
Business Management.  The positive and negative evidence is 
not in equipoise, and the benefit of the doubt rule, or 
reasonable doubt rule therefore does not warrant a favorable 
determination.  38 U.S.C.A. § 5107.  

As a final note, the Board points out that the Veterans 
Claims Assistance Act of 2000 (VCAA), which describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005), does not appear to apply 
to claims involving vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Hence, the VCAA need 
not be considered. 

In any event, review of the claims folder reveals compliance 
with the VCAA, 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of a VCAA letter from the RO to the 
veteran dated April 2005.  This letter effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b) by: (1) 
Informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence she was expected to provide; and (4) 
requesting the veteran provide any evidence in her possession 
that pertains to her claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board acknowledges, however, that the RO did not provide 
additional first element VCAA notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the 
provisions of the Dingess case have no bearing on the issue 
of vocational rehabilitation that is currently on appeal.  
Therefore, failure to provide Dingess notice results in no 
prejudice to the veteran.    

With respect to the duty to assist, the RO has secured the 
veteran's VA vocational rehabilitation counseling records and 
relevant VA treatment records.  The veteran has submitted 
personal statements, university records pertaining to her 
courses, and additional VA treatment records.  The veteran 
was also given the opportunity to present testimony at a 
personal hearing.  The veteran has not identified or 
authorized the release of any additional records.  Neither 
the veteran nor her representative have indicated that any 
additional evidence remains outstanding.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   

ORDER

The interruption of vocational rehabilitation benefits under 
the provisions of 38 U.S.C.A. § Chapter 31 was proper, and 
achievement of the veteran's vocational goal is not 
reasonably feasible. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


